DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 & 15 have been amended and examined as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIROYUKI et al. [Machine Translation] (JP 2014-237741 A) in view of Ooishi et al. (US 2013/0016156 A1) and in further view of Nakajima (US 2008/0192100 A1).
As related to independent claims 1 & 15, HIROYUKI et al. teaches a printing apparatus [claim 1] and method for carrying out a printing operation [claim 15] (HIROYUKI et al. - Page 1, Paragraphs 15-41 and Figure 1, shown below) for a medium by an inkjet scheme, the printing apparatus comprising: an inkjet head that ejects a droplet of an ink by the inkjet scheme; and an ultraviolet light source that radiates an ultraviolet light, wherein the inkjet head adheres the ink onto the medium by discharging ink droplets of the ink containing an ultraviolet absorbent that absorbs ultraviolet light and a solvent that dissolves or disperses the ultraviolet absorbent (HIROYUKI et al. – Page 3, Paragraphs 19-60 and Figures 1 & 2, Reference #50, shown below), the ink is fixed to the medium by evaporating the solvent [i.e. the ultraviolet absorber generates heat which vaporizes the solvent] (HIROYUKI et al. – Page 1, Paragraphs 22–50 and Page 9, Paragraphs 29-50) and contains a resin component that does not substantially contain an ultraviolet-curable resin (HIROYUKI et al. – Page 3, Paragraphs 37-53 and Figures 1 & 2, Reference #P, shown below), wherein the ultraviolet light source irradiates the ink adhered onto the medium with the ultraviolet light from the side of the inkjet head to generate heat from the ultraviolet absorbent (HIROYUKI et al. – Page 9, Paragraphs 29-50 and Figures 1 & 2, Reference #50 & #30, shown below). 

    PNG
    media_image1.png
    529
    695
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    602
    502
    media_image2.png
    Greyscale

	
Continuing with claims 1 & 15, HIROYUKI et al. does not specifically teach ink is a latex ink.  However, Ooishi et al. teaches a printing apparatus and method of printing which teaches the use of ink droplets of the ink containing an ultraviolet absorbent that absorbs ultraviolet light [i.e. benzophenone ultraviolet absorbent] (Ooishi et al. – Page 15, Paragraph 158 – Page 16, Paragraph 186 and Page 17, Paragraph 202) and specifically teaches the ink contains a resin component which is a latex ink in which resin particles of the resin component is dispersed (Ooishi et al. – Page 16, Paragraph 184 – Page 17, Paragraph 187).  
Continuing with amended claims 1 & 15, HIROYUKI et al. as modified by Ooishi et al. does not specifically teach a main scanning operation of ejecting the droplet of ink when the inkjet head moves in a predetermined main scanning direction, or the ultraviolet light source moves together with the inkjet head.  However, Nakajima  teaches an inkjet head that ejects a droplet of an ink and an ultraviolet light source [i.e. irradiation means] (Nakajima – Page 2, Paragraphs 24-26 and Figure 2, Reference #19 & #24, shown below) and specifically teaches wherein the inkjet head ejects the droplet of the ink onto the medium by performing a main scanning operation of ejecting the droplet of the ink when the inkjet head moves in a predetermined main scanning direction (Nakajima – Figure 2, Reference #19 & #Y2, shown below), wherein the ultraviolet light source is provided to move in the predetermined main scanning direction together with the inkjet head in the main scanning operation (Nakajima – Figure 2, Reference #24, #19, & #Y2, shown below), and the droplet of the ink lands on a reverse side of a moving direction of the inkjet head during the main scanning operation (Nakajima – Figure 2, Reference #24, #19, & #Y2, shown below).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to specify the ink composition of HIROYUKI et al. with the ultraviolet absorbent component used to generate heat and evaporate the solvent would include resin particles in the form of latex as optional and common design choice in an effort to provide an ink composition having excellent jetting property and curing sensitivity (Ooishi et al. – Page 1, Paragraphs 4-6) and further use a common design choice for placing the ultraviolet light source together with the inkjet head as each of the design choices are taught by Nakajima in an effort to provide an image recording method and image with excellent anti-bleeding property and a high image quality (Nakajima – Page 1, Paragraph 11).   

As related to dependent claim 2, the combination of HIROYUKI et al., Ooishi et al., and Nakajima remains as applied above and continues to teach the resin component is a binder resin dissolved and/or dispersed in the solvent [i.e. photopolymerizing compound containing acrylate resin] (HIROYUKI et al. – Page 7, Lines 6-38 and Ooishi et al. – Page 16, Paragraph 186 – Page 17, Paragraph 187 and Page 18, Paragraph 239).
As related to dependent claim 3, the combination of HIROYUKI et al., Ooishi et al., and Nakajima remains as applied above and continues to teach the ultraviolet light source radiates the ultraviolet light toward the ink on outside of a region of the medium facing the inkjet head (HIROYUKI et al. – Figure 2, Reference #50, shown above).
As related to dependent claim 4, the combination of HIROYUKI et al., Ooishi et al., and Nakajima remains as applied above and continues to teach that printing papers are included in the "sheet P" used in the invention and the density, specific heat, and thermal conductivity of papers including the known printing papers are values on the order of about 103 kg/m3, 103J/(kg - K), and 10-1 W/(m-K), respectively, although they vary depending on the types thereof, and since a time constant of heat dissipation in a thickness direction of the paper having a thickness of about 10-3 m (1 mm) is about 10 seconds and the time constant of heat dissipation in the thickness direction of the paper having a thickness of about 10-4 m (0.1 mm) is about 1 second.  Therefore, the ultraviolet light source heats the ink by radiating the ultraviolet light so that a continuous irradiation time for a position on the medium is smaller than a thermal time constant of heat dissipation from the medium (HIROYUKI et al. – Page 12, Lines 6-60).
As related to dependent claim 5, the combination of HIROYUKI et al., Ooishi et al., and Nakajima remains as applied above and continues to teach a heater for heating the medium, wherein the ultraviolet light source irradiates the ink on the medium heated by the heater with the ultraviolet light, and the ultraviolet light source, in combination with the heater, volatilizes and removes at least part of the solvent [i.e. vaporizing and drying] included in the ink (HIROYUKI et al. – Page 1, Paragraphs 22–50 and Page 9, Paragraphs 29-50 and Ooishi et al. – Page 22, Paragraph 300).
As related to dependent claim 6, the combination of HIROYUKI et al., Ooishi et al., and Nakajima remains as applied above and continues to teach the ink comprises 0.05 wt.% to 2 wt.% of the ultraviolet absorbent (HIROYUKI et al. – Page 10, Lines 1-11 and Page 14, Lines 46-57).
As related to dependent claim 7, the combination of HIROYUKI et al., Ooishi et al., and Nakajima remains as applied above and continues to teach the ultraviolet absorbent is one selected from benzotriazole-based ultraviolet absorbents, liquid ultraviolet absorbents, triazine-based ultraviolet absorbents, benzophenone-based ultraviolet absorbents, benzoate-based ultraviolet absorbents, and benzimidazole-based ultraviolet absorbents (HIROYUKI et al. – Page 9, Lines 21-50 and Ooishi et al. – Page 17, Paragraph 202).
As related to dependent claim 8, the combination of HIROYUKI et al., Ooishi et al., and Nakajima remains as applied above and continues to teach the ultraviolet light source is a light source using a semiconductor that generates the ultraviolet light (HIROYUKI et al. – Page 13, Lines 44-50 and Ooishi et al. – Page 21, Paragraphs 286-287).
As related to dependent claim 9, the combination of HIROYUKI et al., Ooishi et al., and Nakajima remains as applied above and continues to teach the medium has absorbency for the ink [inherent characteristic of sheet paper] before the solvent is volatilized and removed (HIROYUKI et al. – Page 12, Lines 53-60 and Ooishi et al. – Pages 15-16, Paragraph 161 and Page 20, Paragraph 266).
As related to dependent claim 10, the combination of HIROYUKI et al., Ooishi et al., and Nakajima remains as applied above and continues to teach the medium is a fabric medium [i.e. clothes] (Ooishi et al. – Pages 15-16, Paragraph 161 and Page 20, Paragraph 266), and it is an obvious variation of well-known printing apparatuses to include the printing apparatus carries out the printing operation for both surfaces of the medium (Ooishi et al. – Page 20, Paragraphs 266-271).
As related to further dependent claim 11, the combination of HIROYUKI et al., Ooishi et al., and Nakajima remains as applied above and continues to teach the ink comprises a pigment as colorant (HIROYUKI et al. – Page 1, Lines 23-41 and Ooishi et al. – Page 1, Paragraph 3).
As related to further dependent claim 12, the combination of HIROYUKI et al., Ooishi et al., and Nakajima remains as applied above and continues to teach the ink comprises a dye as colorant (HIROYUKI et al. – Page 6, Lines 38-44 and Ooishi et al. – Pages 13-14, Paragraph 118).
As related to further dependent claim 13, the combination of HIROYUKI et al., Ooishi et al., and Nakajima remains as applied above and continues to teach the ink further comprises an auxiliary agent [i.e. treatment liquid] that assists color development of the dye (HIROYUKI et al. – Page 1, Lines 25-26 and Ooishi et al. – Page 22, Paragraph 300).
As related to further dependent claim 14, the combination of HIROYUKI et al., Ooishi et al., and Nakajima remains as applied above and continues to teach an inkjet head that ejects a droplet of an ink comprising an auxiliary agent [i.e. treatment liquid] that assists color development of the dye (HIROYUKI et al. – Page 1, Lines 25-26 and Ooishi et al. – Page 22, Paragraph 300).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 & 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a resin component which substantially contains an ultraviolet curable resin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kadomatsu et al. (US 2007/0024686 A1) teaches a printing apparatus with a scanning print head having curing light sources mounted adjacent to the heads.  Okawa et al. (US 10,029,482 B2) teaches a printing apparatus and method with ultraviolet irradiation sources are mounted adjacent to the inkjet print heads on a scanning carriage.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853